By the Qourt, Oardozo, J.
The plaintiff' here nad an opportunity to interpose the defense of fraud and corruption which he charges on the arbitrator, in the action brought against him upon the award; and when that is so an injunction should not issue to restrain the proceedings in that suit, either before or after judgment. (Snediker v. Pearson, 2 Barb. Ch. 107.) He is not remediless. He can yet move in that action for such relief as the facts *449may show he ought to have against the judgment which has passed against him. If he could not, perhaps another question might be presented which it is not necessary now to consider.
[First Department, General Term,
September 5, 1870.
The order should be reversed.
Ingraham, 1.1., and Cardoza, Justice.]